Citation Nr: 1009498	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The appellant served in the U.S. Army Reserve.  His service 
included a period of active duty for training (ACDUTRA) from 
January to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision by the RO.  In June 
2009, the Board remanded the case for additional development.


FINDING OF FACT

The appellant has a bilateral hearing disability; however, it 
cannot be medically attributed to any injury, disease, or 
event during service.  Competent evidence is to the effect 
that the hearing loss is not of a type typically caused by 
acoustic trauma.


CONCLUSION OF LAW

The appellant's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.306, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for 
bilateral hearing loss.  He says that he was exposed to noise 
on the rifle range during service.  He also says that he 
experienced hearing loss in service when a grenade exploded 
near him during a training exercise, and that he has had 
hearing loss ever since.  He denies any family history of 
hearing loss.  He also denies significant post-service 
exposure to noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, 
(1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of pre-adjudicatory VCAA notice 
letters sent to the appellant in August 2007 and January 
2008, the RO informed the appellant of the information and 
evidence required to substantiate his claim and of his and 
VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Records of post-service private and VA 
medical treatment have been obtained.  The appellant has not 
fully identified and/or provided properly completed releases 
for any other relevant evidence that exists and can be 
procured.  In November 2009, he was afforded a VA examination 
for purposes of obtaining a medical opinion as to the 
etiology of his disability.  Inasmuch as the examiner 
examined the appellant, reviewed the claims file, and 
provided support for his conclusions, the Board finds the 
examination adequate.

The Board acknowledges that VA has been unable to obtain the 
appellant's service treatment records.  However, it appears 
from the evidence that those records are unavailable-likely 
having been destroyed in a fire at the National Personnel 
Records Center in 1973-and that further efforts to obtain 
them would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  In 
January 2008, the RO notified the appellant of his right to 
submit evidence from alternate sources.  No further 
development action is required.


II.  The Merits of the Appeal

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty 
during active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002).  Generally, in order to prove service 
connection, there must be competent, credible evidence of 
(1) a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If the claimant does not qualify as a "veteran," the 
presumptions of soundness and aggravation are inapplicable, 
as are the legal presumptions pertaining to service 
connection for sensorineural hearing loss and other disorders 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.307(a) (2009).  Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Such a claimant can establish service connection 
for a disability only if the evidence is in equipoise or 
weighs in favor of the claimant insofar as it shows either 
that the disability was incurred in service, or that it pre-
existed service and increased in severity during service 
beyond the natural progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) 
(2009); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  To establish status 
as a "veteran" based upon a period of inactive duty 
training (INACDUTRA), the evidence must establish that the 
claimant was disabled from an injury incurred in or 
aggravated in the line of duty during that period of 
training, or that he had an acute myocardial infarction, a 
cardiac arrest, or cerebrovascular accident during such 
training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a) (2009).  The fact that a claimant has 
established status as a "veteran" for purposes of other 
periods of service (e.g., a prior or subsequent period of 
active duty) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of a period of 
ACDUTRA or INACDUTRA where the claim for benefits is premised 
on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

In the present case, the evidence of record shows that the 
appellant's military service was limited to reserve service, 
including a period of ACDUTRA from January to July 1958.  
Service connection has not heretofore been established for 
any disability due to disease or injury incurred in or 
aggravated by a period of ACDUTRA, or due to injury incurred 
in or aggravated by a period of INACDUTRA.  As a result, the 
appellant does not qualify for status as a "veteran," and 
the aforementioned presumptions pertaining to soundness, 
aggravation, and chronic diseases are inapplicable.  
Therefore, in order for him to prevail on his claim for 
service connection, the evidence must be in equipoise or 
weigh in favor of a finding either that his current hearing 
loss was incurred during a period of ACDUTRA or INACDUTRA, or 
that the disability increased in severity during such service 
beyond the natural progress of the condition.

There is no dispute that the appellant currently has the 
disability for which service connection is claimed.  The 
report of a VA examination conducted in November 2009 clearly 
demonstrates that he has a bilateral hearing disability 
inasmuch the report shows, among other things, that his 
auditory thresholds are greater than 40 decibels at 1000, 
2000, 3000, and 4000 Hertz, bilaterally.  See 38 C.F.R. 
§ 3.385 (2009) (indicating that, for VA purposes, impaired 
hearing is considered to be a disability if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 
40 decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).

Nor is there any significant dispute that the appellant was 
exposed to noise during training.  The appellant's DD Form 
214 (Armed Forces of the United States Report of Transfer or 
Discharge) clearly shows that he attended U.S. Army Ordnance 
School in 1958 and that his military occupational specialty 
was "Ammunition Helper."  The real question here is whether 
there is a nexus, or link, between the appellant's hearing 
disability and his in-service exposure to noise.

The evidence pertaining to nexus includes the appellant's 
statements and sworn testimony to the effect that he 
experienced a sudden hearing loss when a grenade exploded 
near him during a training exercise in service in 1958; that 
he went to the infirmary, where he was treated with aspirin 
and placed on light duty for two days; and that did not 
recall having any bleeding or discharge from either ear.  The 
evidence also includes the appellant's testimony to the 
effect that his hearing loss has continued to the present 
time, with no significant, intervening, post-service exposure 
to noise.

The earliest available evidence of an objective hearing 
disability is a private medical report dated in January 1981; 
more than 22 years after the reported in-service grenade 
explosion.  It was noted at that time that the appellant had 
a "long standing" hearing loss.  There was no mention of 
any in-service exposure to noise or when the hearing loss 
began.  The report did note, however, that the appellant was 
a first-time hearing aid user and that "[h]is work involves 
a noise [sic] environment . . . ."

Subsequent records from a private audiologist, D.F., AuD, 
dated from 2001 to 2006, show that the appellant was found to 
have a mixed-type hearing loss in the right ear and a 
predominantly sensorineural hearing loss in the left.  He was 
found to have a hypomobile middle ear system, flat 
tympanogram tracings, and absent stapedial reflexes, 
bilaterally.  In August 2007, D.F. noted that he had been 
treating the appellant for a bilateral mixed-type hearing 
loss since 1980.  He stated, "[The appellant's] audiological 
test profile is not consistent with noise exposure but rather 
more consistent with a hereditary hearing loss."

VA outpatient treatment records show that the appellant was 
examined in connection with his hearing loss in September 
2008, November 2008, and January 2009.  During the visit in 
September 2008, he reported that he had had slowly 
progressing hearing loss for many years.  The clinical 
assessment was that he had a sensorineural hearing loss, 
bilaterally.

The appellant was examined for VA compensation purposes in 
November 2009.  He reported that his hearing loss began in 
service, when a grenade went off close to his right ear 
during training.  He also reported that he had been on the 
rifle range on approximately two occasions during service, 
for approximately 30 to 60 minutes, without any hearing 
protection.  He denied post-service exposure to occupational 
noise.

On examination, the appellant was found to have a moderate 
sloping to profound mixed hearing loss in the right ear from 
250 to 1000 Hertz, recovering to a severe mixed hearing loss 
at 2000 Hertz, and a severe, predominantly sensorineural, 
hearing loss from 2000 to 8000 Hertz, but with a slight 
conductive component.  In the left ear, he had normal hearing 
sensitivity at 250 Hertz, a mild sensorineural hearing loss 
at 500 Hertz, and a moderately severe sensorineural hearing 
loss from 1000 to 6000 Hertz, recovering to moderate at 8000 
Hertz.  He had an abnormally stiff middle ear system, 
bilaterally.

After examining the appellant and reviewing the claims file, 
the examiner opined, in effect, that it was unlikely that the 
appellant's hearing loss was related to service.  The 
examiner agreed with the private audiologist, D.F., that the 
appellant's audiometric configuration was not that which is 
typically seen as a result of noise exposure.  The examiner 
noted, among other things, that there was a significant 
conductive component in the appellant's right ear; that such 
a component was inconsistent with noise exposure, except of a 
very traumatic type; and that there was no indication, 
whether by the appellant's statements or otherwise, that he 
sustained a perforation of a tympanic membrane during 
service.  The examiner noted that although the appellant 
denied a family history of hearing loss, hereditary loss 
could sometimes pass through several generations.  The 
examiner also noted the possibility that the appellant's 
hearing loss might be congenital, resulting from some 
accident or trauma during his mother's pregnancy that might 
not have been hereditary in nature.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Although the appellant believes that his hearing loss 
can be attributed to military noise exposure, the record does 
not establish that he has the medical training necessary to 
offer a competent opinion as to the etiology of his 
disability.  As a result, his assertions in that regard 
cannot be accorded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  

Moreover, two qualified examiners have concluded that his 
audiological test profile is not consistent with noise 
exposure.  Those opinions are uncontradicted by other, 
competent medical opinion evidence of record, and the 
evidence does not establish that the appellant's hearing 
loss, if hereditary or congenital in origin, was first 
manifested in service, or that it preexisted service and 
increased in severity during service beyond the natural 
progress of the disease.  See, e.g, VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (Oct. 30, 1990); VAOPGCPREC 67-90 (July 18, 
1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).  The greater 
weight of the evidence is against the claim, and the appeal 
must be denied.

When seen in 1981, while reporting a "long history" of 
hearing loss, it is not reported to have been present since 
his training duty.  There is nothing in the years between 
separation from duty and 1981 to suggest he had defective 
hearing for which he sought treatment.  It is considered 
unlikely that if there were such hearing loss after duty, 
earlier treatment would more likely have been sought.  As 
such, his contentions do not provide a basis for granting the 
claim.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


